Hurt, Judge.
The appellant was prosecuted by information in the county court of Dallas county for selling liquors on Sunday, the 3lst day of May, 1885. Besides the plea of not guilty, he specially pleaded section 50 of the charter of Dallas, and an ordinance passed thereunder.
There are two questions presented for our consideration: First, did the charter authorize the ordinance? Second, has the power conferred by the charter been abrogated?
Section 50 empowers the city “ To close drinking-houses, saloons, *571bar-rooms, beer saloons, and all places or establishments where intoxicating or fermented liquors are sold, on Sundays, and prescribe hours for closing them,” — the same language used in the Bevised Statutes, article 391. This charter was granted in 1876.
The ordinance provides that “ any merchant, grocer or dealer in wares, merchandise, or trader in any lawful business whatsoever, who shall barter or sell on Sunday, between the hours of 9 o’clock A. M. and 4 o’clock P. M., shall be fined not less than twenty nor more than fifty dollars.” The ordinance excepted from its operation dealers in drugs, medicines and provisions, and markets. The ordinance, it was admitted, had not been repealed. It was admitted that the defendant was licensed as a saloon keeper by the State at the time the offense was charged to have been committed, and was licensed as such by the city at the time of his arrest.
The charter gives the city the power to close the places, which includes the power to prevent business of the kind named from being carried on there at all on Sundays; but it also confers the power to prescribe the hours during which they shall remain closed. If the intention had been that the city should only have power to close during the entire day, there would have been no necessity for adding “and prescribe the hours for opening and closing;” the latter expression would be surplusage, a construction which will not be accepted as long as any reasonable meaning can be attached to it. There is a specific intent manifest from the language used to confer the power to prescribe the hours during which the named places were to be closed. What hours? Any hours the city might choose in the day. At what hour Sunday began, and when it ended, was already fixed. There would, as stated, have been no necessity for giving the city power to prescribe hours, unless the law intended that the prohibition might last for a less number of hours than the whole.
We think, therefore, that the charter, in connection with the ordinance, unless otherwise invalid, was a defense against any prosecution for selling liquors before 9 o’clock A. H. and after 4 o’clock P. M.
That the power granted in the charter is in conflict with the general law may be admitted; but a general law will not be construed as a repeal of a special one when the latter may well be upheld, notwithstanding the general law is an exception thereto. Where one or the other must give way, the question is one of intention, to be determined from the entire legislation. There are some legal principles and some facts which enable us to solve this question of intention.
*572Repeals by implication are not favored, and special laws conferring particular rights upon municipal corporations are not repealed by subsequent statutes, general in their character. (Dillon on Mun. Corp., sec. 54 and note 1; Id., sec. 50.) The Legislature, subsequent to the charter, repealed various sections by number therein, and made amendments to it, but this section 50 was not mentioned,— a strong proof of the intention of the Legislature to let it remain. If we consider the object to be subserved, the result is the same. It has been the policy of this, and of most, if not all, of the States to leave questions of this character to the municipal corporations.
Section 50 is in the same words as article 391, Revised Statutes, and the ordinance is in the same language as that contained in article 186, Penal Code, except that the former prescribes the hours. If the power to prescribe the hours in article 391 (inconsistent and repugnant to article 186, Penal Code) had not been intended by the Legislature as an exception to the general law, and so coming within the principles of law above cited from Dillon, it must be treated as repealed by implication by the same Legislature which incorporated both provisions in the Revised Statutes,— a conclusion not to be entertained unless there is no escape from it. The city, under the power to prescribe hours, exercises a special right conferred upon it to meet its own local necessities.
There can be no question of the authority to thus delegate special powers to be exercised in particular localities. General laws are often wholly inapplicable to the State at large, and it has accordingly been the policy of our law to refer to the wisdom of local authority questions of this character. The wants, habits of thought, and even the prejudices, of the population of so large a State as ours are so variant that it would be most unwise to deal with all alike. We think that the special provision in the charter was intended as an exception to the general law. (See Dillon on Mun. Corp., vol. 1, secs. 53, 54, and note 1, with authorities there cited; Davis v. The State, 2 Texas Ct. App., 425.)
It may be insisted that section 14 of the special law of the nineteenth Legislature, amending the charter of the city of Dallas, operates as a repeal of section 50. But, apart from the general principles stated above, and which are applicable in considering this question, we may add that all the powers of a municipal corporation are granted to it. They have none other. These are in part conferred by special grants of power, and partly in general terms authorizing them to pass all ordinances applicable to them, not repugnant to the Constitution or laws of the State. This is what section 14 of the *573amendatory act does in the particular matters therein set forth. This cannot be held a repeal of all of the special grants of power in the city charter which may be in direct conflict with general law, and precisely so because the conditions under which the people live in that city may be radically different from those prevailing elsewhere. We regard that part of section 14 rather as a grant of power than as a repeal of special power already granted over a particular subject.
The judgment is reversed and the prosecution dismissed.

.Reversed and dismissed.

[Opinion delivered June 24, 1885.]